UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6689



ANGELA MARIA DOZIER,

                                               Plaintiff - Appellant,

             versus


FRANKLIN COUNTY JAIL; THE KELLERS, Chaplains @
FCCW; ROACH, Nurse @ FCCW Infirmary; DAVID M.
HINDS, Dr. @ FCCW Infirmary; A. SMITH, Ms.,
Case Manager @ FCCW; AGOGAH, Chaplain @ NCCIW;
MS. JONES, Case Manager @ FCCW; JERRY JONES,
Sheriff @ Franklin County Jail; JUDY SILLS,
Manager @ NCDOC Combined Records; POOLE, Ms. @
FCCW Mailroom; TAYLOR, Ms., Mailroom Officer @
FCCW; SGT. WOODLEY, @ FCCW; MS. PEELE, Case
Manager/Social Worker @ FCCW; PURVIS, Ms.,
Mental Health Social Worker @ FCCW,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-171-BO-5)


Submitted:    September 9, 2005          Decided:   September 30, 2005


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Maria Dozier, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Angela Maria Dozier appeals the district court’s order

dismissing her 42 U.S.C. § 1983 (2000) complaint as frivolous under

28 U.S.C. § 1915(e)(2) (2000).     We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Dozier v. Franklin County Jail, No. CA-

05-171-BO-5 (E.D.N.C. Apr. 21, 2005).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 3 -